Exhibit 10.5

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 18, 2013 (this
“First Amendment”), by and among MODUSLINK GLOBAL SOLUTIONS, INC., a Delaware
corporation (“ModusLink Global”), MODUSLINK CORPORATION, a Delaware corporation
(“ModusLink”), and MODUSLINK PTS, INC., a Delaware corporation (collectively
with ModusLink and ModusLink Global, the “Borrowers”), the financial
institutions identified on the signature pages hereof as lenders (collectively
with their respective successors and assigns, the “Lenders” and each a
“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION as administrative agent
for the Lenders (in such capacity the “Agent”).

The Borrowers, Lenders and Agent are parties to that certain Credit Agreement,
dated as of October 31, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain financial accommodations to the Borrowers.

The Borrowers, the Agent and the Lenders wish to amend certain provisions of the
Credit Agreement as more fully set forth below.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1. Definitions. Except as otherwise defined in this First Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

2. Amendments to Credit Agreement.

(a) Schedule 1.1 of the Credit Agreement is hereby amended to include the
following definition of “Permitted Holder” in the proper alphabetical order:

“Permitted Holder” means Steel Partners Holdings L.P.

(b) Subsections (a) and (b) of the definition of “Change in Control” set forth
in Schedule 1.1 of the Credit Agreement are hereby amended by inserting the
phrase “(other than the Permitted Holder)” immediately after the phrase “acting
in concert” in each instance in which such phrase is found therein.

(c) The definition of “Continuing Director” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by deleting each reference to the phrase
“Closing Date” set forth therein and inserting the date “December 19, 2013” in
lieu thereof.

3. Representations and Warranties. Each Borrower represents and warrants to the
Agent and Lenders that:

(a) the representations and warranties of each Loan Party set forth in the
Credit Agreement and in each other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, are true and
correct in all material respects on and as of the date hereof, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of



--------------------------------------------------------------------------------

such earlier date and (2) in the case of any representation and warranty
qualified by materiality, they shall be true and correct in all respects and as
if each reference therein to “this Agreement” or the “Credit Agreement” or the
like included reference to this First Amendment and the Credit Agreement as
amended hereby;

(b) the execution, delivery, and performance by such Borrower of this First
Amendment and the other documents executed and delivered in connection herewith
to which it is a party have been duly authorized by all necessary action on the
part of such Borrower;

(c) the execution, delivery, and performance by such Borrower of this First
Amendment and the other documents executed and delivered in connection herewith
to which it is a party do not and will not (i) violate any material provision of
federal, state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any holder of Equity Interests of a Loan Party or
any approval or consent of any Person under any Material Contract of any Loan
Party, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts, for
consents or approvals, the failure to obtain could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Effect; and

(d) each of this First Amendment and the other documents executed and delivered
in connection herewith has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

4. Conditions Precedent. The amendments to the Credit Agreement set forth in
Section 2 hereof shall become effective, as of the date hereof, upon
satisfaction in the Agent’s discretion of the following conditions precedent:

(a) The Agent shall have received a counterpart of this First Amendment, which
shall be in form and substance satisfactory to it, duly executed by the
Borrowers;

(b) the Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this First Amendment;

(c) the representations and warranties in this First Amendment, the Credit
Agreement and the other Loan Documents, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date hereof, except
(1) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (2) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects; and

 

2



--------------------------------------------------------------------------------

(d) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to this First Amendment.

5. Effect on Loan Documents. The Credit Agreement (as amended hereby) and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed in all respects. Except
as expressly set forth herein or in any amendment to any other Loan Document
executed or delivered on the date hereof, the execution, delivery, and
performance of this First Amendment shall not operate as a waiver or an
amendment of any right, power, or remedy of the Agent or Lenders under the
Credit Agreement or any other Loan Document, as in effect prior to the date
hereof. Each Borrower and each Subsidiary thereof hereby ratifies and confirms
in all respects all of its obligations under the Credit Agreement (as amended
hereby) and the other Loan Documents to which it is a party.

6. No Novation; Entire Agreement. This First Amendment evidences solely the
amendment of the terms and provisions of the obligations of each Borrower and
its Subsidiaries under the Loan Documents and is not a novation or discharge
thereof. There are no other understandings, express or implied, among the
Borrowers, their Subsidiaries and the Agent and Lenders regarding the subject
matter hereof or thereof.

7. Choice of Law. The validity of this First Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the Commonwealth of Massachusetts without regard to conflicts of laws
principles.

8. Counterparts; Electronic Execution. This First Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by facsimile or other electronic means shall be as effective as delivery of a
manually executed counterpart of this First Amendment. Any party delivering an
executed counterpart of this First Amendment by facsimile or other electronic
means also shall deliver a manually executed counterpart of this First Amendment
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this First Amendment.

9. Construction. This First Amendment is a Loan Document. This First Amendment
and the Credit Agreement shall be construed collectively and in the event that
any term, provision or condition of any of such documents is inconsistent with
or contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this First Amendment shall supersede and
control the terms, provisions and conditions of the Credit Agreement. Upon and
after the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

MODUSLINK GLOBAL SOLUTIONS, INC., as Borrower By:   /s/ Steven G. Crane

Name:

Title:

 

Steven G. Crane

CFO

 

MODUSLINK CORPORATION, as Borrower By:   /s/ Steven G. Crane

Name:

Title:

 

Steven G. Crane

CFO

 

MODUSLINK PTS, INC., as Borrower By:   /s/ Steven G. Crane

Name:

Title:

 

Steven G. Crane

CFO

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and Lender

By:   /s/ Willis A. Williams

Name:

Title:

 

Willis A. Williams

Vice President

 

[Signature Page to First Amendment to Credit Agreement]